Citation Nr: 0209495	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-11 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for maxillary sinusitis.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for chronic maxillary sinusitis.

In the November 1999 rating decision, the RO also denied 
service connection for adenoma of the pituitary gland, and 
the veteran perfected an appeal as to this issue.  However, 
in a February 2002 rating decision, the RO granted service 
connection for pituitary adenoma and assigned a 10 percent 
evaluation.  The veteran has not filed a notice of 
disagreement following the grant of service connection for 
such disability, and thus that claim is no longer on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).

In March 2001, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Competent evidence of chronic maxillary sinusitis in 
service is not of record.

2.  Competent evidence of a nexus between the current 
diagnosis of maxillary sinusitis and service is not of 
record.


CONCLUSION OF LAW

Chronic maxillary sinusitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been received by 
the RO, and such records appear to be intact.  Additionally, 
in the November 1999 rating decision on appeal, the March 
2000 statement of the case, and the February 2002 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for maxillary sinusitis.  In the March 2000 
statement of the case and the February 2002 supplemental 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for service 
connection.  These determinations were mailed to the veteran 
at his address of record and were not returned by the United 
States Postal Service as undeliverable.  Therefore, the 
veteran is presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

As for obtaining relevant records, the veteran stated that he 
had received treatment for sinusitis at the VA Medical Center 
in San Juan.  The record reflects that the RO has obtained 
those records, dated from 1989 to the present, and associated 
them with the claims file.  The veteran submitted private 
medical records, which have been associated with the claims 
file.  Finally, in accordance with its duty to assist, the RO 
had the veteran undergo VA examinations related to his claim.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The service medical records are silent for any findings of 
chronic maxillary sinusitis.  At separation, clinical 
evaluation of the sinuses was normal.  In a report of medical 
history completed by the veteran at that time, he denied ever 
having or having then sinusitis. 

A July 1989 VA treatment report shows that the veteran had 
been referred to the ear, nose, and throat clinic to rule out 
rhinitis and nasal septum deviation.  The examiner stated 
that there was slight deviation on the right side and noted 
allergic rhinitis.  A July 1989 VA sinus x-ray report shows 
findings consistent with chronic left maxillary sinusitis.

A November 1996 private medical record shows a diagnosis of 
rhinosinusitis.

A December 1998 VA examination report shows that the examiner 
entered a diagnosis of chronic maxillary sinusitis.

An October 2001 VA examination report shows that the veteran 
complained of nasal stuffiness for four years.  The examiner 
noted that the veteran had minimal nasal obstruction due to 
engorged turbinates.  He stated there was no tenderness, 
purulent discharge, or crusting.  The diagnosis was allergic 
rhinitis.  The examiner noted that the pituitary adenoma was 
not related to the veteran's allergic rhinitis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for chronic maxillary 
sinusitis.  The service medical records do not show any 
evidence of sinusitis while the veteran was in service.  In 
fact, the veteran denied any history of such, to include 
denying that he had sinusitis at the time he was discharged 
from service.  The first showing of sinusitis is in July 
1989, which is following his discharge from service.  The 
Board is aware that such diagnosis came within one year of 
his being discharged from service; however, sinusitis is not 
a "chronic" disease for VA purposes, which is entitled to a 
one-year presumption period following the discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2001).  Accordingly, without 
any evidence of sinusitis in service or competent evidence 
that the current diagnosis of chronic maxillary sinusitis is 
related to service, there is no basis to grant service 
connection for chronic maxillary sinusitis.

Although the veteran has claimed that the diagnosis of 
chronic maxillary sinusitis is related to service, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for chronic maxillary sinusitis, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. 49.


ORDER

Service connection for chronic maxillary sinusitis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

